898 F.2d 144Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lee T. BARNES, Petitioner-Appellant,v.John P. GALLEY, Warden of RCI;  Attorney General of theState of Maryland, Respondents-Appellees.
No. 89-6561.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  March 5, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (C/A No. 87-2732-PN)
Lee T. Barnes, appellant pro se.
John Joseph Curran, Jr., Attorney General;  Norman L. Smith, Assistant Attorney General, for appellees.
D.Md.
DISMISSED.
Before DONALD RUSSELL, K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lee T. Barnes seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Barnes v. Galley, C/A 87-2732-PN (D.Md. Jan. 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.